Name: 2013/309/EU: Commission Implementing Decision of 19Ã June 2013 amending Annexes II, III and IV to Decision 2006/168/EC as regards certain veterinary certification requirements for imports into the Union of bovine embryos (notified under document C(2013) 3704) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade;  international trade;  agricultural policy;  Asia and Oceania;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 2013-06-25

 25.6.2013 EN Official Journal of the European Union L 172/32 COMMISSION IMPLEMENTING DECISION of 19 June 2013 amending Annexes II, III and IV to Decision 2006/168/EC as regards certain veterinary certification requirements for imports into the Union of bovine embryos (notified under document C(2013) 3704) (Text with EEA relevance) (2013/309/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular point (b) of the first subparagraph of Article 9(1) thereof, Whereas: (1) Commission Decision 2006/168/EC of 4 January 2006 establishing the animal health and veterinary certification requirements for imports into the Community of bovine embryos and repealing Decision 2005/217/EC (2) sets out in Annex I thereto the list of third countries from which Member States are to authorise imports of embryos of domestic animals of the bovine species (the embryos). It also lays down additional guarantees as regards specific animal diseases to be provided by certain third countries listed in that Annex. (2) Decision 2006/168/EC also provides that Member States are to authorise imports of embryos that comply with the animal health requirements set out in the model veterinary certificates in Annexes II, III and IV to that Decision. (3) Israel is listed in Annex I to Decision 2006/168/EC as a country authorised for imports into the Union of in vivo derived and in vitro produced bovine embryos. However, for the past years there are no records of imports into the Union. (4) In November 2012, Israel notified to the World Organisation for Animal Health (OIE) the first cases of lumpy skin disease in dairy cows. In March 2013, Israel reported to the OIE that the disease continues to spread towards the south and west of the initial outbreak and has since affected more dairy herds. (5) Lumpy skin disease is a viral disease listed as compulsorily notifiable disease in Annex I to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3). Lumpy skin disease is currently not present in the Union. (6) In accordance with Article 4.7.14 of the OIE Terrestrial Animal Health Code, lumpy skin disease is included in Category 4, which lists diseases or pathogenic agents for which studies have been done that indicate the risk of transmission via embryo transfer might not be negligible even if the embryos are properly handled between collection and transfer according to the Manual of the International Embryo Transfer Society. Union legislation on trade in and imports from third countries of bovine embryos is in line with that Manual. (7) Article 11.12.10 of the OIE Terrestrial Animal Health Code sets out recommendations with regard to the importation of embryos and oocytes of bovine animals from countries considered infected with lumpy skin disease. (8) There are currently no requirements concerning lumpy skin disease in the model veterinary certificates set out in Annexes II, III and IV to Decision 2006/168/EC. There is therefore a risk that the disease will be introduced into the Union by importing embryos from third countries where lumpy skin disease is present. (9) It is therefore appropriate that animal health requirements relating to lumpy skin disease, in line with the recommendations set out in the Terrestrial Animal Health Code of the OIE, be included in the model veterinary certificates set out in Annexes II, III and IV to Decision 2006/168/EC. (10) Annexes II, III and IV to Decision 2006/168/EC should therefore be amended accordingly. (11) To avoid any disruption of trade, the use of veterinary certificates issued in accordance with Decision 2006/168/EC in its version prior to the amendments introduced by this Decision should be authorised during a transitional period subject to certain conditions. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes II, III and IV to Decision 2006/168/EC are replaced by the text set out in the Annex to this Decision. Article 2 For a transitional period until 1 September 2013, Member States shall continue to authorise imports of consignments of embryos of domestic animals of the bovine species from third countries which are accompanied by a model veterinary certificate issued not later than 31 July 2013 in accordance with the models set out in Annexes II, III and IV to Decision 2006/168/EC in its version prior to the amendments introduced by this Decision. Article 3 This Decision shall apply as of 1 August 2013. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. (2) OJ L 57, 28.2.2006, p. 19. (3) OJ L 62, 15.3.1993, p. 69. ANNEX ANNEX II Model veterinary certificate for imports of in vivo derived embryos of domestic animals of the bovine species collected in accordance with Council Directive 89/556/EEC ANNEX III Model veterinary certificate for imports of in vitro produced embryos of domestic animals of the bovine species conceived using semen complying with Council Directive 88/407/EEC ANNEX IV Model veterinary certificate for imports of in vitro-produced embryos of domestic animals of the bovine species conceived using semen coming from semen collection or storage centres approved by the competent authority of the exporting country